 
EXHIBIT 10.1
 
Named Executive Officer Salary and Bonus Arrangements for 2010
 
Base Salaries
 
The base salaries for 2010 for the executive officers (the "named executive
officers") of Southern Missouri Bancorp, Inc. (the "Company") who will be named
in the compensation table that will appear in the Company's upcoming 2010 annual
meeting proxy statement are as follows:
 
Name and Title
 
 
Base Salary
 
Greg A. Steffens
President, Chief Executive Officer, and Chief Financial Officer, Southern
Missouri Bancorp., Inc.; President and Chief Executive Officer, Southern Bank
 
$217,000



 
Description of 2010 Bonus Arrangement
 
The Company has no formal, written incentive bonus plan for executive
management; however, the compensation committee does have written guidelines
regarding bonus payments. The guidelines indicate that the amount of bonus
available for award to executive management should be predicated on the
Company's performance in meeting various goals, including return on equity,
growth in earnings per share, efficiency and control of non-interest expense,
and diversification of revenues. Officers outside of executive management
(including market area presidents) generally participate in a bonus program that
conditions awards upon reaching employee and branch goals regarding loan and
deposit growth, and overall company profitability.
 
Additional information about the 2010 bonus compensation is incorporated herein
by reference from the Company's definitive proxy statement for its Annual
Meeting of Stockholders to be held in October 2010, except for information
contained under the heading "Report of the Audit Committee," a copy of which
will be filed not later than 120 days after the close of the fiscal year.
 